Opinion issued April 19, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00268-CR
                            ———————————
                  IN RE ABNER L. WASHINGTON, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION
      Relator, Abner L. Washington, proceeding pro se and incarcerated, has filed

a petition for writ of mandamus seeking to compel the respondent trial judge to rule

on his several pro se pre-trial motions filed in the underlying criminal proceeding.1

Relator has also filed a motion to proceed as indigent and a motion to modify the

amount of copies required in this Court.


1
      The underlying case is The State of Texas v. Abner Washington, No. 1487552, in
      the 182nd District Court of Harris County, the Honorable Jeannine Barr presiding.
      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a), (d).

We dismiss all pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2